Name: Commission Implementing Decision (EU) 2015/1478 of 19 August 2015 on setting up the European Spallation Source as a European Research Infrastructure Consortium (European Spallation Source ERIC) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  legal form of organisations;  research and intellectual property;  EU institutions and European civil service;  mechanical engineering;  cooperation policy;  European construction;  natural and applied sciences
 Date Published: 2015-08-28

 28.8.2015 EN Official Journal of the European Union L 225/16 COMMISSION IMPLEMENTING DECISION (EU) 2015/1478 of 19 August 2015 on setting up the European Spallation Source as a European Research Infrastructure Consortium (European Spallation Source ERIC) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), and in particular point (a) of Article 6(1) thereof, Whereas: (1) Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the French Republic, the Italian Republic, Hungary, the Kingdom of Norway, the Republic of Poland, the Kingdom of Sweden and the Swiss Confederation requested the Commission to set up the European Spallation Source as a European Research Infrastructure Consortium (hereinafter European Spallation Source ERIC). The Kingdom of Belgium, the Kingdom of Spain, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland have made known their decision to participate in the European Spallation Source ERIC initially as Observers. (2) The Commission has, in accordance with Article 5(2) of Regulation (EC) No 723/2009, assessed the application and concluded that it meets the requirements set out in that Regulation. (3) Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the French Republic, the Italian Republic, Hungary, the Kingdom of Norway, the Republic of Poland, the Kingdom of Sweden and the Swiss Confederation have agreed that the Kingdom of Sweden will be the Host Member State of the European Spallation Source ERIC. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 1. The European Spallation Source as a European Research Infrastructure Consortium (European Spallation Source ERIC) is hereby established. 2. The Statutes of European Spallation Source ERIC are set out in the Annex. The Statutes shall be kept up to date and made publicly available on the website of European Spallation Source ERIC and at its statutory seat. 3. The essential elements of the Statutes for which amendments shall require approval by the Commission in accordance with Article 11(1) of Regulation (EC) No 723/2009 are provided for in Articles 1, 2, 15 17, 20 22, 24 and 26. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 19 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 206, 8.8.2009, p. 1. ANNEX STATUTES OF THE EUROPEAN SPALLATION SOURCE ERIC PREAMBLE Czech Republic The Kingdom of Denmark The Federal Republic of Germany The Republic of Estonia The French Republic The Italian Republic Hungary The Kingdom of Norway The Republic of Poland The Kingdom of Sweden The Swiss Confederation Hereinafter referred to as the Founding Members, and: The Kingdom of Belgium The Kingdom of Spain The Kingdom of the Netherlands The United Kingdom of Great Britain and Northern Ireland Hereinafter referred to as the Founding Observers, DESIRING to further strengthen Europe's and the Founding Member countries' position in research in the world, and to intensify scientific cooperation across disciplinary and national boundaries; CONSIDERING a conclusion made in 2003 by the European Strategy Forum for Research Infrastructure (ESFRI), set up by the EU Council of Research Ministers, that a 5 MW long-pulse, single target station layout with 22 instruments is the optimum technical design that will meet the needs of the European science community in the first half of the present century; BUILDING on the current European Spallation Source ESS AB, the Memorandum of Understanding signed on 3 February 2011 (extended 2012 and 2014) on participation in the design update phase and the intention to participate in the construction and operation of the European Spallation Source (ESS); RECOGNISING that the construction of the ESS is a key element in European efforts to further develop world-leading research infrastructures and that ESS is a multi-disciplinary science facility, serving life sciences, material sciences, energy, and climate sciences and underpins the vision behind the recommendations of the Organisation for Economic Cooperation and Development (OECD) for large-scale neutron facilities worldwide; EXPECTING other countries to participate in the activities undertaken together under the following Statutes; HEREBY HAVE AGREED AS FOLLOWS: CHAPTER 1 GENERAL PROVISIONS Article 1 Name, seat and working language 1. There shall be a European Research Infrastructure called the European Spallation Source (ESS). 2. The European Spallation Source (ESS) shall have the legal form of a European Research Infrastructure Consortium (ERIC) incorporated under the provision of Regulation (EC) No 723/2009 and be named European Spallation Source ERIC (the Organisation). 3. The Organisation shall have its statutory seat in Lund, Sweden. 4. The working language of the Organisation shall be English. Article 2 Tasks and activities 1. The task of the Organisation is to construct a high-intensity slow neutron source as described in the ESS Technical Design Report, an executive summary based on the ESS Technical Design Report dated 22 April 2013 which is attached as Annex 1, to a cost not exceeding EUR 1 843 million in January 2013 prices and to further operate, develop and decommission the facility. The construction costs are laid down in a cost book dated 13 March 2013 at 2013 prices that covers the overall expenditure. This cost book is the reference document for the members' contributions in cash and in kind. 2. To this end the Organisation shall undertake and coordinate a variety of activities, including but not limited to: (a) contribute to top-level research, technological development, innovation and societal challenges thus representing an added value for the development of the European Research Area (ERA) and beyond; (b) ensure a full scientific exploitation of the ESS and its suite of instruments; (c) grant effective access to users in accordance with the access policy set out in Article 17; (d) contribute to the dissemination of scientific results; (e) make optimum use of resources and know-how; and any other related action necessary to achieve its task. 3. The Organisation shall construct and operate ESS on a non-economic basis. In order to further promote innovation as well as transfer of knowledge and technology, limited economic activities may be carried out as long as they do not jeopardise the main activities. Income from these activities shall be used in accordance with the Organisation's task. 4. The Organisation shall undertake activities for peaceful ends only. CHAPTER 2 MEMBERSHIP Article 3 Membership and representing entity 1. The following entities may become members of the Organisation or they may become observers without voting rights: (a) Member States of the Union; (b) associated countries; (c) third countries other than associated countries; (d) intergovernmental organisations. Conditions for admission of members and observers are specified in Article 4. 2. The Organisation shall have one Member State and at least two other Member States or associated countries as members. 3. Member States or associated countries shall hold jointly the majority of the voting rights in the Council. 4. Any member or observer may be represented by one or more public entities, including private entities with a public service mission, of its own choosing and appointed according to its own rules and procedures. 5. The members and observers of the Organisation and their representing entities are listed in Annex 7. Annex 7 shall be kept up to date by the Chairperson of the Council. Article 4 Admission of members and observers 1. The terms for admission of new members are the following: (a) the admission of new members shall require the approval of the Council; (b) applicants shall submit a written application to the Chairperson of the Council; (c) the application shall describe how the applicant will contribute to the task and activities of the Organisation described in Article 2 and how it will fulfil the obligations referred to in Article 6; (d) new members adhering to these Statutes within a period of 12 months after their entry into force may do so under the same conditions as the Founding Members; (e) the conditions for accession of new members shall be the subject of an agreement between the Organisation and the acceding member and approved by the Council; (f) new members which become members of the Organisation after one year of the entry into force of these Statutes shall be required to make a special contribution towards the capital expenditure of the Organisation already incurred in addition to their ordinary contribution to future capital investment, current operating costs and decommissioning costs. 2. Entities referred to in Article 3(1) who are willing to contribute to the Organisation, but are not yet in a position to join as members, may apply to the Council for observer status. The terms for admission of observers are the following: (a) normally observers shall be admitted for a three-year period; in exceptional cases the Council may extend the period of observer status; (b) applicants shall submit a written application to the Council. The application shall describe how the applicant will contribute to the Organisation and its activities described in Article 2. Article 5 Withdrawal of a member or an observer/termination of membership or observer status 1. A member may withdraw from the Organisation at the end of a financial year, following a request to be given to the Council three years prior to the withdrawal. Withdrawal can only take effect at the earliest on 31 December 2026. 2. Observers may withdraw at any time, following a request to the Council six months prior to the withdrawal. 3. The conditions and effects of withdrawal from the Organisation by a member, in particular its share in the costs of construction, operation and decommissioning of ESS and compensation for losses, shall be decided by the Council before the withdrawal of a member takes effect. That decision shall specify the member's share in the costs of decommissioning. 4. The Council shall have the power to terminate the membership of a member or the observer status of an observer if the following conditions are met: (a) the member or observer is in serious breach of one or more of its obligations under these Statutes; (b) the member or observer has failed to rectify such breach within a period of six months after it has received notice of the breach in writing. Before the Council makes a decision of termination of a member or an observer the member or observer shall be given the opportunity to contest such decision and present its defence to the Council. CHAPTER 3 RIGHTS AND OBLIGATIONS OF THE MEMBERS AND OBSERVERS Article 6 Members 1. Rights of members shall include: (a) access to ESS for its scientific community under the conditions specified in Article 17; (b) the right to attend and vote in meetings of the Council. However, a member shall have no vote in a matter regarding that member's termination of its membership. 2. The Founding Members commit to making the following contributions, cash or in-kind, towards the construction costs including the contributions for the pre-construction phase listed in Annex 4 and cash contributions for the pre-construction phase and construction phase listed in Annex 5: Czech Republic 5,52 M EUR The Kingdom of Denmark 230 M EUR The Federal Republic of Germany 202,5 M EUR The Republic of Estonia 4,61 M EUR The French Republic 147 M EUR The Italian Republic 110,6 M EUR Hungary 17,6 M EUR The Kingdom of Norway 46,07 M EUR The Republic of Poland 33,2 M EUR The Kingdom of Sweden 645 M EUR The Swiss Confederation 64,5 M EUR All amounts refer to January 2013 prices. The contribution of other members but Founding Members shall be in accordance with the membership contribution table that is laid down in Annex 6. The pre-construction and construction costs include the total expenditures (personnel, costs, recurrent expenditure and capital expenditure) for the construction of ESS as specified in Annex 2. A list of approved in-kind contributions for the pre-construction phase is attached as Annex 4. A figure showing the estimated annual incidence of expenditure for construction, operation and decommissioning is included in Annex 2. The basic rules and principles of in-kind contributions are laid down in Annex 3. 3. Each member shall: (a) pay its contribution towards the construction costs apportioned (planned amounts and schedule of payments) in the Annual budget decided in accordance with Article 9(10)(d); (b) contribute to the operating costs as provided for in Article 18 and to the decommissioning costs as provided for in Article 19; (c) if applicable, appoint one or more representing entities as mentioned in Article 3(4); and empower its representing entity with the full authority to vote on all issues raised during the Council meeting and included in the agenda. 4. Any resources of the Organisation, whether cash contributions or in-kind contributions shall be solely used to promote the task of the Organisation in accordance with Article 2. Article 7 Observers 1. Rights of observers shall include: (a) the right to attend the Council without a vote; (b) the right to encourage its research community to participate in ESS events, such as summer schools, workshops, conferences, training courses at preferential rates, space permitting. 2. Each observer shall, if applicable, appoint one or more representing entities in accordance with Article 3(4). CHAPTER 4 GOVERNANCE Article 8 Organs of the Organisation The organs of the Organisation shall be the Council and the Director-General. Article 9 Council 1. The Council shall be the governing body of the Organisation and shall be composed of up to two delegates from each member of the Organisation. The delegates may be assisted by experts. 2. Delegates to the Council shall be appointed and have their appointments terminated according to principles decided by each member. Each member shall inform the Chairperson of the Council in writing of any appointment or termination of appointment of its delegates to the Council without undue delay. 3. The Council shall meet at least twice a year, and shall be responsible in accordance with the provisions of these Statutes for the overall direction and supervision of the Organisation with respect to scientific, technical and administrative matters. The Council may issue instructions to the Director-General. 4. The meetings of the Council shall be convened by the Chairperson. A meeting of the Council shall also be convened at the request of at least two members. 5. The Council shall elect a Chairperson and a Vice-Chairperson from the delegations of the members. The Vice-Chairperson shall substitute the Chair in his/her absence and in case of conflict of interest. With their election, the Chairperson and the Vice-Chairperson become supra-partes and leave their delegations. The Chair and the Vice-Chairperson shall be elected for a period of office not exceeding two years. Re-election shall be permitted once for a second term not exceeding two years. 6. The Council shall decide on its Rules of Procedure subject to the provisions in these Statutes. 7. The Council may set up such auxiliary committees as may be necessary to accomplish the task of the Organisation. The Council shall define the mandate of such committees. 8. Senior management staff, as defined by the Council, shall be appointed and may be dismissed by the Council. 9. The following matters shall require approval of the Council by unanimous vote: (a) increasing the construction costs as set out in Article 2(1); (b) changes of contributions to construction, operation and decommissioning costs; (c) proposal for amendment of these Statutes and amendment of its Annexes; (d) admission and termination of a membership or observer status. Any amendment of the Statutes shall be subject to the provisions laid down in Article 9(3) and Article 11 of Regulation (EC) No 723/2009 as amended by the Council on 2 December 2013 (Council Regulation (EU) No 1261/2013 (1)). 10. Decisions concerning the following shall require a qualified majority of the votes: (a) appointment of the Director-General as well as the suspension or dismissal of his/her appointment in accordance with Article 11; (b) election of Chairperson and Vice-Chairperson; (c) medium-term (five years) scientific programme; (d) annual budgets, five-year budget plans and medium-term (five years) financial estimates; (e) adoption of the annual financial statement; (f) policy for the allocation of and access to beam time; (g) the Financial Rules of the Organisation; (h) winding up of the Organisation; (i) significant changes to the ESS Technical Design Report and the cost book referred to in Article 2(1) without prejudice to paragraph 9 (a) and (b); (j) appointment and dismissal of senior management staff; (k) approval of the terms of reference and operation of the Science Advisory Committee (SAC) and the Technical Advisory Committee (TAC). 11. All other decisions of the Council shall require a simple majority. Article 10 Voting procedure 1. Each member shall, until the operation phase starts, be entitled to a number of votes corresponding to its contribution to the cost of pre-construction and construction stated in Article 6(2). Once the operation phase starts this apportionment of votes shall, in review of the contributions, be revisited by the Council. Further revisions should take place at least every five years. 2. A simple majority means a majority of more than 50 % of the votes of the members represented at the meeting and not more than half of the members voting against. 3. A qualified majority means a majority of at least 67 % of the votes of the members represented at the meeting and not more than half of the members voting against. 4. A unanimous vote means at least 90 % of the votes of the members represented at the meeting and no unfavourable vote. 5. Any Council meeting shall only be quorate if delegates of 67 % of all members are represented. Article 11 Director-General 1. The Council shall, in accordance with Article 9(10)(a), appoint the Director-General of the Organisation according to a procedure adopted by the Council. The Director-General shall be the legal representative of the Organisation. The Director-General shall carry out the day-to-day management of the Organisation with due diligence and in accordance with these Statutes, the instructions and resolutions of the Council and applicable legal requirements. 2. The Director-General shall prepare and submit strategic, technical, scientific, legal, budgetary and administrative decisions to the Council. The Director-General shall present an annual activity report to the Council, and shall once a year present an audited financial statement to the Council. 3. In the event of the Director-General's post falling vacant, the Council may designate a person whose powers and responsibilities it shall determine to take the place of the Director-General. 4. The term for the Director-General shall not normally exceed five years. Amendment or extension of contracts of employment or assignment shall be subject to approval by Council. Article 12 Administrative and Finance Committee (AFC), Scientific Advisory Committee (SAC) and Technical Advisory Committee (TAC) 1. The Council shall set up an Administrative and Finance Committee (AFC) composed of up to two delegates nominated from each member. The Chair of the AFC shall be appointed by the Council and will be supra-partes. The Committee shall advise the Council on all matters of administrative and legal issues and of financial management. The terms of reference of this Committee and its rules of procedure shall be adopted by the Council and incorporated into the Financial Rules. 2. The Council shall set up a Scientific Advisory Committee (SAC) and a Technical Advisory Committee (TAC). These Committees shall consist of outstanding scientists not employed by or otherwise immediately connected with the Organisation and shall advise the Council in scientific (SAC) and technical (TAC) matters and other matters of importance for the Organisation. The members of SAC and TAC together with their respective Chairs shall be appointed by the Council in accordance with the Rules of Procedure. The terms of reference and operation of the SAC and the TAC shall be adopted by the Council. CHAPTER 5 REPORTING TO THE COMMISSION Article 13 Reporting to the Commission 1. The Organisation shall produce an annual activity report, containing in particular the scientific, operational and financial aspects of its activities. The report shall be approved by the Council and transmitted to the Commission and relevant public authorities within six months from the end of the corresponding financial year. This report shall be made publicly available. 2. The Organisation shall inform the Commission of any circumstances which threaten to seriously jeopardise the achievement of the tasks of the Organisation or hinder the Organisation from fulfilling requirements laid down in Regulation (EC) No 723/2009. CHAPTER 6 POLICIES Article 14 Agreement with third parties In cases where the Organisation deems it beneficial, it may enter into agreement with any physical or legal person. Such agreement shall specify all rights and obligations of the parties. Article 15 Procurement policy and tax exemption 1. The Council shall establish detailed rules on procurement procedures and criteria which the Organisation shall be obliged to follow. This procurement policy shall respect the principles of transparency, proportionality, mutual recognition, equal treatment and non-discrimination. 2. VAT exemptions based on Articles 143(1)(g) and 151(1)(b) of Council Directive 2006/112/EC (2) and in accordance with Articles 50 and 51 of Council Implementing Regulation (EU) No 282/2011 (3), shall be limited to purchases by the Organisation and by members of the Organisation which are for the official and exclusive use by the Organisation, provided that such purchase is made solely for the non-economic activities of the Organisation in line with its activities. VAT exemptions shall be limited to purchases exceeding the value of EUR 300. Excise duty exemptions based on Article 12 of Council Directive 2008/118/EC (4), shall be limited to purchases by the Organisation which are for the official and exclusive use by the Organisation, provided that such purchase is made solely for the non-economic activities of the Organisation in line with its activities and that the purchase exceeds the value of EUR 300. Article 16 Liability 1. The Organisation shall be liable for its debts. 2. The members' financial liability for the debts of the Organisation shall be limited to the value of each individual member's respective annual contribution agreed upon in the annual budget. 3. The Organisation shall take appropriate insurance to cover the risks specific to the construction and operation of the ESS. Article 17 Scientific evaluation and access policy 1. The Organisation shall provide effective access for European and international researchers as well as other relevant users. Access to the ESS shall be based on peer-review evaluation with scientific excellence and feasibility as criteria and granted on the basis of an access policy adopted by the Council. The access policy shall reflect the undertakings in Article 2(2)(a). 2. The ESS shall be open for access to others than members. Such access shall be open to European as well as international users and be available on the basis of the access policy adopted by Council. Article 18 Operation 1. The members shall contribute to the operating costs of the Organisation proportionally to their use of the ESS. The general principles for the use of the facility and the apportionment of members' contributions to the operating costs shall be documented in a stand-alone policy agreed by the Council. 2. The Council shall create the prerequisites to avoid a lasting and significant imbalance between the use of the ESS facility by the scientific community of a member and the contribution of that member to the Organisation. Article 19 Decommissioning The members undertake to arrange the dismantling of all the Organisation's plant and buildings as specified in Annex 1. The members shall share the relevant decommissioning costs. This cost shall not exceed an amount equivalent to three annual operation budgets, based on the average of the last five years of cost of operation. Costs beyond this shall be the responsibility of the host state of the Organisation. The Council shall develop and adopt a Decommissioning Policy containing a coherent and comprehensive description of the decommissioning procedure. Article 20 Dissemination Policy 1. The Organisation shall be a facilitator of research and shall as a general rule encourage as free access as possible to research data. Irrespective of this principle the Organisation shall promote high quality research and shall support a culture of best practice through training activities. 2. The Organisation shall generally encourage researchers to make their research results publicly available and shall request researchers of member countries to make results available in the name of the Organisation. 3. The dissemination policy shall describe the various target groups, and the Organisation may use several channels to reach the target audiences, such as web portals, newsletters, workshops, presence in conferences, articles in journals and magazines and daily newspapers. Article 21 Intellectual property rights policy and data policy 1. The term intellectual property shall be understood according to Article 2 of the Convention Establishing the World Intellectual Property Organisation signed on 14 July 1967. 2. The Organisation shall be the owner of all intellectual property emanating from setting up and running the ESS including, but not limited to, intellectual property produced by staff employed by the Organisation, except where covered by separate contractual agreements or where mandatory legislation or these Statutes state otherwise. 3. In general open access shall be favoured for data collected as a result of the use of the ESS facility and, to the extent possible in case of software and computer programs created by the Organisation, open-source principles shall be considered. 4. The Organisation shall adopt its own data and intellectual property rights policy. Article 22 Inventions The Organisation shall be subject to applicable legislation and regulations on inventions and adopt its own inventions policy. CHAPTER 7 FINANCIAL MATTERS Article 23 Financial year The financial year of the Organisation shall begin on 1 January and shall end on 31 December of each year. The first year of business shall be a short financial year beginning from the date of the entry into force of the Commission Implementing Decision establishing the Organisation and ending on 31 December of that year. Article 24 Auditing and Financial Rules 1. The Director-General shall submit to the Administrative and Finance Committee (AFC) the budget documents as detailed in the Financial Rules which shall be revised and subsequently be submitted to the Council with the AFC's comments and recommendations. 2. The Council shall appoint external auditors who shall serve for a period of four years and may be reappointed. The auditors shall perform such functions as are laid down in the Financial Rules. 3. The Director-General shall provide the auditors with such information and assistance as they may require in order to perform their duties. 4. The accounts of the Organisation shall be accompanied by a report on budgetary and financial management of the financial year. 5. The Financial Rules shall lay down all other arrangements relating to the Organisation's budget, accounting standards and finances including rules regarding preparation, filing, auditing and publication of accounts. CHAPTER 8 DURATION, WINDING UP, DISPUTES, SET-UP PROVISIONS Article 25 Duration The Organisation is established for an indefinite term. Article 26 Winding up 1. The winding up of the Organisation shall be decided by the Council in accordance with Article 9(10)(h). 2. Without undue delay and in any event within 10 days after adoption of the decision to wind up the Organisation, the Organisation shall notify the Commission about the decision. 3. Assets remaining after payment of the debts of the Organisation shall be apportioned among the members in proportion to their accumulated annual contribution to the Organisation. In accordance with Article 16(2), liabilities remaining after including the Organisation assets shall be apportioned among the members in proportion to their annual contribution to the Organisation and be limited to the value of each individual member's respective annual contribution agreed upon in the annual budget. 4. Without undue delay and in any event within 10 days of the closure of the winding up procedure, the Organisation shall notify the Commission thereof. 5. The Organisation shall cease to exist on the day on which the Commission publishes the appropriate notice in the Official Journal of the European Union. Article 27 Applicable law The setting-up and internal functioning of the Organisation shall be governed by: (a) Union law and in particular the Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC); (b) the law of the state where the Organisation has its statutory seat in the case of matters not, or only partly, regulated by acts referred to in point (a); (c) these Statutes and their implementing rules. Article 28 Employment 1. The Organisation shall be an equal opportunity employer. A contract of employment shall be governed by the law of the country in which the employee habitually carries out his work in performance of the contract. 2. Subject to the requirements of national legislation, each member shall within its jurisdiction facilitate the movement and residence of nationals of the members' countries involved in the tasks of the Organisation and of the family members of such nationals. Article 29 Disputes 1. The Court of Justice of the European Union shall have jurisdiction over litigation among the members in relation to the Organisation, between the members and the Organisation and over any litigation to which the Union is a party. 2. Union legislation on jurisdiction shall apply to disputes between the Organisation and third parties. In cases not covered by Union legislation, the law of the State where the Organisation has its statutory seat shall determine the competent jurisdiction for the resolution of such disputes. Article 30 Availability of Statutes The Statutes shall be publicly available at the ESS website and at the statutory seat. Article 31 Setting-up provisions 1. A constitutional meeting of the Council shall be called by the host state as soon as possible but no later than 45 calendar days after the Commission decision to set up the Organisation takes effect. 2. The host state shall notify the Founding Members of any specific urgent legal action that needs to be taken on behalf of the Organisation before the constitutional meeting is held. Unless a Founding Member objects within 5 working days after being notified, the legal action shall be carried out by a person duly authorised by the host state. CHAPTER 9 ANNEXES AND LANGUAGES Article 32 Annexes To these Statutes the following Annexes are attached: 1. ESS technical and scientific scope 2. Estimated cost and schedule 3. Basic rules and principles for in-kind contributions 4. List of approved in-kind contributions for the pre-construction phase 5. List of cash contributions already received for the pre-construction and the construction phases 6. Contribution table 7. Members, observers and representing entities Article 33 Languages All versions of these Statutes in the official languages of the European Union shall be deemed authentic. No linguistic version shall prevail. (1) Council Regulation (EU) No 1261/2013 of 2 December 2013 amending Regulation (EC) No 723/2009 concerning the Community legal framework for a European Research Infrastructures Consortium (ERIC) (OJ L 326, 6.12.2013, p. 1). (2) Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (OJ L 347, 11.12.2006, p. 1). (3) Council Implementing Regulation (EU) No 282/2011 of 15 March 2011 laying down implementing measures for Directive 2006/112/EC on the common system of value added tax (OJ L 77, 23.3.2011, p. 1). (4) Council Directive 2008/118/EC of 16 December 2008 concerning the general arrangements for excise duty and repealing Directive 92/12/EEC (OJ L 9, 14.1.2009, p. 12). ANNEX 1 ESS TECHNICAL AND SCIENTIFIC SCOPE 1. PURPOSE AND SCOPE OF THIS ANNEX The purpose of this Annex to the Statutes for the European Spallation Source ERIC is to set a frame in terms of scientific and technical scope for the ESS facility. It is based on the Technical Design Report (TDR) presented to the ESS Steering Committee at its meeting in February 2013. The TDR is a deliverable of the Memorandum of Understanding for the pre-construction phase of the ESS and is the result of collaborative work involving research organisations all over Europe and beyond. The Annex also gives the background to the project and describes the international context of the facility. A summary of the associated estimated cost and schedule are described in Annex 2. 2. BACKGROUND ESS is a new international scientific infrastructure to be built in Lund, with the data management activities in Copenhagen. It will be a multi-disciplinary science facility, serving life sciences, physics, chemistry, and materials science, as well as energy and climate sciences. It underpins the vision behind the recommendations of the OECD Megascience Forum in 1999 for large-scale neutron facilities worldwide. The construction of the ESS neutron source for materials science is a key element in European efforts to further develop its world-leading large-scale research infrastructures suite. A pan-European effort in 2002 produced a Technical Report presenting a conceptual design and an associated Scientific Case. In 2003, the European Strategy Forum for Research Infrastructures (ESFRI), set up by the Research Ministries of the Member States and associated countries, concluded that a 5 MW long-pulse, single target station layout for ESS with nominally 22 public instruments was the optimum technical reference design that would meet the needs of the European science community in the second quarter of the century. By building ESS, a facility with unprecedented source performance utilising the novel long-pulse technology, and operating it according to the practice of scientific excellence and as a part of the European network of sources, Europe will retain the world lead in research activities encompassing the broad areas of science requiring neutron scattering methods. 3. BASIC OBJECTIVES The basic objectives for the ESS facility are to provide world leading neutron scattering research opportunities for European science, striving for scientific excellence and highest performance in terms of scientific output. The facility is in all its parts designed to meet these objectives and to satisfy European demand for unique, cutting edge capability and enhanced research capacity. In meeting these objectives, the ESS will provide new knowledge unattainable with other facilities or methods, will strengthen the societal impact of science, and underpin innovation in Europe. 4. SCIENTIFIC SCOPE ESS will have a unique ability to study a broad range of structures and time scales due to its long, high-intensity neutron pulses. ESS will offer neutron beams of unparalleled brightness, delivering higher beam intensity to the samples than any existing spallation source. The high brightness will enable many investigations to be pursued that are out of range today, by allowing for measurements of smaller samples in more constrained sample environments, the increased use of polarised neutrons, detection of weaker signals and fast kinematic measurements in real time. The bright neutron beams will be delivered in a unique time structure, with long neutron pulses at low frequency. This time structure enables the efficient use of long-wavelength neutrons. Advanced neutron technologies will exploit this structure to allow ESS instruments to achieve wider dynamic range, in particular by the use bi-spectral beams, and resolutions tunable in a very large range as needed, all of which will significantly expand scientific possibilities. State-of-the-art methods for data management and analysis will further enhance capability and capacity. The spallation source will deliver neutron beams to a suite of research instruments. Building on the Science Case established in 2002 and identifying science drivers for the ESS a reference instrument suite is presented in the TDR. 5. TECHNICAL SCOPE Figure 1 below presents a baseline layout of the site to the north-east of the city of Lund, Sweden. The main components of the ESS facility are the accelerator, the target station, the instrument suite and the associated buildings and infrastructure. In the accelerator, protons are accelerated to an appropriate energy for efficiently driving a spallation reaction. The ESS accelerator is designed for high power and high reliability and uses mainly superconducting cavities. The target station will convert the proton beam from the accelerator, through the spallation process into a number of intense beams of slow neutrons delivered to the instruments where the research is carried out. The technology chosen for the target is that of a wheel rotating in the proton beam. A moderator-reflector assembly surrounding the target transforms the fast neutrons produced in the spallation process into slow neutrons. These slow neutrons are guided to the instruments. In the instruments, the neutrons are used to probe the properties of materials in all their diversity and complexity. The long-pulse technique allows the neutron beams to be tailored for each specific instrument and experiment. Figure 1 Baseline layout of the ESS facility The baseline layout for the ESS facility comprised of the accelerator tunnel (orange), the RF gallery (pink), the target station building (red), the experimental halls 1 & 2 (blue) and 3 (green). Also shown are the perimeter of the site (dotted line), the E22 motorway (dark grey) and a possible layout of roads and service buildings (light grey). The origin of the spallation target is at latitude 55,7344 ° longitude 13,2482 ° (WGS84). The Data Management and Software Centre in Copenhagen (DMSC) provides support and services for the management and scientific analysis of the data. The DMSC is also responsible for data curation generated by the ESS suite of instruments as well as providing services to acquire, handle and analyse data and support the simulation of experiments. The DMSC is a fully integrated part of the ESS organisation. DMSC will be a world-class user facility supporting and collaborating with a broad range of scientific and technological users from universities, institutes and industry. Figure 2 ESS DMSC functionalities ESS Data Management and Software Center (ESS DMSC) Instrument control Software Data Curation Monte Carlo simulation code support Data analysis and visualization User-Portal Instrument Control Software Remote access to Experiments Real time display of preprocessed data to the user during the experiment On-site (ESS-Lund) operation Support Transport raw data to main servers for storage Preprocessing of raw data to a format suitable for further use Web and mobile devices portal providing access to user data following EU rules. Develop and support Monte Carlo modeling software of neutron instruments Provide support for Modeling of instrument-sample-specific features for data analysis On-site (ESS-Lund) operation Support Develop and support data analysis and visualization software. Provide bridging solutions to aid modeling of neutron data with state-of-the-art physical modeling and theory software Provide access to High-Performance computing On-site (ESS-Lund) operation Support Provide and support a web-based user portal for the submission and review of user proposals. Provide and support web-based tools that aids users to access their data. On-site (ESS-Lund) operation Support In addition to these components there is an infrastructure of services, supporting laboratories and workshops, offices and amenities for users and staff. 6. PERFORMANCE AND DESIGN GOALS The ESS facility will have unique, world-leading scientific capabilities as a neutron source when fully operational. By delivering neutrons in long pulses of several milliseconds (nominally 2,86 ms) with low frequency (nominally 14 Hz) to its instrument suite, it will enable efficient use of high intensity thermal and cold neutron beams. The objective is that ESS will have 22 instruments in steady state operations. The proton beam power will nominally be 5 MW and the performance will be optimised in accordance with the basic scientific objectives. Compared to ILL (in 2013), ESS neutron scattering instruments will achieve up to 100 times the sensitivity for detecting low signals. Compared to SNS and J-PARC (in 2013), ESS will offer up to a factor of 30 times superior beam intensities in experiments with the same resolution for thermal and cold neutrons. The ESS facility will be designed to be highly reliable with a design goal of 95 % availability during its annual operational periods of more than 4 000 hours when fully commissioned. To maintain its world-leading capabilities, reasonable technical headroom in the design will be maintained in order not to preclude future improvements and upgrades. The ESS facility will have a state-of-the-art scientific and computing infrastructures designed to fully exploit the neutron source, providing a coherent scientific service that makes neutron techniques more accessible, more powerful and more efficient for a wide range of scientific disciplines. For planning and full lifetime costing purposes, ESS is nominally scheduled to be decommissioned in 2065 and the land restored for other uses in line with the surroundings. The ESS facility will be designed to protect individuals, the general public and the environment from harm during construction, operation and decommissioning. It will be designed to facilitate the use of renewable energy, to minimise its energy consumption and to recycle a significant amount of its waste heat. ANNEX 2 ESTIMATED COST AND SCHEDULE 1. INTRODUCTION The purpose of this document, Annex 2 to the Statutes, is to describe the overall cost estimates, the budget and the planned schedule for the ESS project. It is a high-level summary of the performance baseline established in spring 2014, based on the TDR and associated documents presented to the ESS Steering Committee in 2012 and in line with the technical and scientific scope summarised in Annex 1. All cost figures in this document are on the price basis of January 2013. 2. COST OF THE PROJECT The costing and planning for ESS has been made with a life cycle approach, and as such includes all the different phases of the facility's lifetime. The phases included in the costing and planning are the pre-construction, construction, operations (comprising the initial operations and the steady-state operations) and decommissioning phases. The total life cycle cost is shown in Figure 1 below. Figure 1 ESS life cycle costs in million EUR The cost for pre-construction includes the design update phase of the facility. The pre-construction costs are summed up to 80 M EUR and include both cash and in-kind contributions. The construction budget is 1 843 M EUR, and it includes capital costs from the construction phase start 1 January 2013, to the start of the steady-state operations in 2026. The construction budget includes the capital investment for 16 instruments. During the period 2019-2025 there will be an initial operations phase in parallel to the construction phase. Initial operations amounts to 810 M EUR and includes the budgets to operate the entire facility and to meet the TDR goal of a 22-instrument suite. The breakdown of the budget on construction project level is shown in Figure 2. It includes both cash and in-kind contributions. Figure 2 Breakdown of the construction phase budget. The budget for the DMSC, 32 M EUR, is included in the neutron scattering systems (NSS) budget The initial operations phase begins with the production, delivery and detection of the first neutrons. The budget includes costs for start-up of machine operations, ramping up of beam power, the start of the user programme, the first spares and the main contribution to the construction of the six remaining instruments to complete the baseline suite of 22 instruments. The initial operations budget is planned to end in 2025, providing a smooth transition to the budget for the steady-state operations. The budget for steady-state operations will start in 2026 and continue until 2065 and includes all foreseen costs for sustainable operations in accordance with Annex 1. It includes a small contribution for completing the instrument suite in the first years and for keeping it competitive during steady-state operations. The steady-state operations budget in steady state is 140 M EUR/year. Figure 3 Breakdown of the operations phase budget. The budget for management of the facility is included in the administration (Admin) budget According to the life cycle approach, it is planned for that after the operations phase, ESS will be decommissioned and the site restored for other use. The associated costs are included in the decommissioning budget, summing up to 177 M EUR. 3. PROJECT SCHEDULE The high-level schedule for pre-construction, construction, initial operations and steady-state operations is shown in Figure 4 below. The schedule is technically constrained in the sense that resources (manpower and funding) are assumed not to be delayed. Figure 4 ESS high-level milestones in the construction and initial operations phases 4. BUDGET PROFILE. The budget profile for the construction phase (2013-2025), the initial operations (2019-2025) together with the first year of steady-state operations (2026- ) is shown in Figure 5 below. It includes both cash and in-kind contributions. The planned spending profile is based on best estimates assuming a technically constrained schedule. Figure 5 Budget profile for construction, initial operations and steady-state operations 5. STAFFING PROFILE The total number of staff during steady-state operations is 494. The planned staffing profile for the steady-state operations, stated in full-time equivalents (FTEs), is shown in Figure 6 below. Figure 6 Planned staff profile in steady-state operations Figure 6 above includes the staff for DMSC with a planned staff level in steady-state operations of 60-65 FTE. The staffing of the ESS DMSC will be gradually ramped up. ANNEX 3 BASIC RULES AND PRINCIPLES FOR IN-KIND CONTRIBUTIONS 1. An in-kind contribution is a non-cash contribution provided by a Member to the Organisation and may cover:  technical components for the ESS facility as well as personnel needed to perform the testing, installation and/or integration of any such components,  R & D work as well as personnel needed to perform the R & D work,  personnel made available for specific tasks during the construction phase, or,  other products or services relevant for the completion of the ESS facility. 2. Suitable in-kind contributions and their value are identified and specified by the Organisation with reference to the ESS project descriptions included in the programme plan, which will be made accessible to all members. The identification of suitable in-kind contributions should be subject to review and recommendation by the Science Advisory Committee or the Technical Advisory Committee to the Council. 3. Each in-kind contribution will be subject to a written contract between the Organisation and the delivering body performing the in-kind contribution. The in-kind contribution contract should cover, at a minimum and when applicable, the following issues:  a technical description and specification including interface and integration requirements,  a project plan, including time schedules, deliverables and milestones,  the total attributed value,  terms of delivery and transportation,  quality control and performance testing prior to acceptance and commissioning,  documentation; operating manual, parts list, maintenance manual including spare parts list,  training of operating staff,  technical and financial control systems,  appointment of responsible personnel,  roles and responsibilities of the Organisation, and the delivering body,  insurances,  ownership of background and foreground,  use and dissemination of foreground,  licences and rights,  access rights,  transfer of ownership  procedures for reporting  the scope and content of the formal evaluation carried out at delivery of the in-kind contribution,  risk assessment and risk management. 4. An In-Kind Review Committee (IKRC) shall be set up by the Council, with the purpose of evaluating the in-kind contribution proposals. The Council shall approve all in-kind contracts based on the recommendation from the IKRC. After such approval, the Member shall be accredited the in-kind contribution value as a part of its total contribution to the ESS. 5. The internal provisions on in-kind contributions shall be regulated by the Council. 6. The Organisation's cost book value defines the total value of an in-kind contribution. The values in the Organisation's cost book are expressed, until otherwise agreed, at the price level stated in the Statutes and Annexes. The delivering body is wholly responsible for the contribution including the cost. The EUR shall be the standard currency unit for all in-kind contributions. Any currency exposure shall be borne by the delivering body. ANNEX 4 LIST OF APPROVED IN-KIND CONTRIBUTIONS FOR THE PRE-CONSTRUCTION PHASE No. ESS Project ESS WU Name Contract Partner Country TOTAL (kEUR) 1 Accelerator B1 Superconducting Linac is for DESY DESY DE 971,4 2 Accelerator Back-up Study for ESS Proton Source ESS-Bilbao ES 477,08 3 Accelerator Normal conducting linac INFN IT 3 725 4 DMSC SD014DE  HDRI Communication Platform HZG DE 470,2 5 DMSC Design update for the ESS Data Management and Software Centre (DMSC) UCPH DK 402,4 6 DMSC Cluster Interim DMSC UCPH DK 1 205,9 7 DMSC MANTID cooperation UCPH DK 123,9 8 Instrument CAMEA DTU DK 480,5 9 Instrument SD017DC/b DK Horizontal Focusing Reflectometer DTU DK 79,5 10 Instrument Compact SANS DTU DK 82,1 11 Neutron Technologies Neutron Optics DTU DK 80,2 12 Instrument Hybrid Diffractometer DTU DK 168,9 13 Instrument SD001DE/b Bispectral Chopper Spectroscopy Forschungszentrum JÃ ¼lich GmbH DE 393,7 14 Instrument SD001DE/a Cold Chopper Spectroscopy TUM DE 258,7 15 Instrument SD002DE/a High Resolution NSE Forschungszentrum JÃ ¼lich GmbH DE 318,8 16 Instrument SD0002DE/b Wide Angle NSE Forschungszentrum JÃ ¼lich GmbH DE 67,6 17 Instrument SD003DE/a Reflectometer for Liquid Surfaces and Soft Matter HZB DE 533,6 18 Instrument SD004DE/ab Conventional SANS Forschungszentrum JÃ ¼lich GmbH DE 112,1 19 Instrument SD004DE/C Small Sample SANS HZG DE 617,9 20 Instrument SD005DE/a Bi-spectral Powder Diffractometer Forschungszentrum JÃ ¼lich GmbH DE 272,7 21 Instrument SD005DE/b Engineering Diffraction HZG DE 903,7 22 Instrument SD006DE Multi-Purpose High Resolution Imaging HZB DE 758,0 23 Instrument SD007DE/b Alternative NSE and Add-ons TUM DE 635,9 24 Instrument SD007DE/c Focusing Optics for Spectroscopy TUM DE 137,1 25 Instrument SD007DE/a Phase Space Transformers HZB DE 65,1 26 Instrument SD008DE Multi Purpose Extreme Environment Diffraction HZB DE 389,3 27 Neutron Technologies SD009DE  Choppers Forschungszentrum JÃ ¼lich GmbH DE 828,5 28 Neutron Technologies SD010DE  Detectors TUM DE 4 785,8 29 Neutron Technologies SD011DE  Polarisers (3HE) Forschungszentrum JÃ ¼lich GmbH DE 417,4 30 Neutron Technologies SD012DE ESS Specific Sample Environment HZG DE 179,0 31 Instrument SD013DE Test Beam Line HZB DE 1 456,4 32 Instrument SD003DE/b Reflectometer for Magnetic Layers Forschungszentrum JÃ ¼lich GmbH DE 309,0 33 Instrument SD033CZ Complex Environment Engineering Diffractometer Institute of Physics ASCR CZ 1 759,0 34 Instrument Simulation of Neutron Instruments KU DK 938,8 35 Neutron Technologies Detector Testing Facility IFE NO 1 785,6 36 Neutron Technologies Detectors CNR IT 510,2 37 Target Waste Disposal, Emissions, Dismantling and Decommissioning KIT DE 19,2 38 Target Target Performance Modelling and Optimisation KIT DE 95,9 39 Target Material properties KIT DE 9,6 40 Target Rotating Tungsten Helium Cooled Target Concept  Replaceable System KIT DE 322,8 41 Target Rotating Tungsten Helium Cooled Target Concept  Permanent System KIT DE 76,7 42 Target Liquid Metal Target KIT DE 1 152,8 43 Target Premoderator, Moderator and Reflector Engineering Design Forschungszentrum JÃ ¼lich GmbH DE 1 512,5 44 Target Shielded Target Monolith System and Beam Extraction Forschungszentrum JÃ ¼lich GmbH DE 845,6 45 Target Liquid Metal Target Forschungszentrum JÃ ¼lich GmbH DE 163,9 46 Target Liquid Metal Target Paul Scherrer Institute CH 221,5 47 Target Rotating Tungsten Helium Cooled Target Concept  Permanent System Forschungszentrum JÃ ¼lich GmbH DE 959,9 48 Instrument SD015DE  Simulation Code Development, Help Desk HZB DE 472,9 49 Instrument SD054NL ULTRA SANS USING NEUTRON SPIN-ECHO MODULATION Delft University of Technology NL 208,54 50 Instrument SD055NL OPTIMISING THE BENEFITS OF SPIN-ECHO LABELLING Delft University of Technology NL 135,21 51 Instrument SD056NL SPIN-ECHO MODULATION IMAGING ADD-ON Delft University of Technology NL 247,58 52 Instrument SD057NL LARMOR LABELLING IN DIFFRACTION Delft University of Technology NL 135,21 53 Target THE ESS WATER TASK FORCE ESS-Bilbao ES 189,2 54 Instrument SD016DC_DK CAMEA DTU DK 43,5 55 Instrument SD018DC_DK COMPACT SANS DTU DK 51,2 56 Neutron Technologies SD020DC_DK NEUTRON OPTICS DTU DK 54,0 57 Target THE ESS TARGET STATION CONCEPT SELECTION (TSCS) ESS-Bilbao ES 264,9 58 Target TARGET TEST STAND ESS-Bilbao ES 1 390,75 59 Accelerator Back-up Study for ESS Low Energy Beam Transport ESS-Bilbao ES 445,5 60 Accelerator Back-up Study for ESS Radio Frequency Quadrupole ESS-Bilbao ES 829,6 61 Accelerator Back-up Study for ESS Drift Tube Linac ESS-Bilbao ES 386,77 62 Accelerator Back-up Study for ESS Spoke Superconducting Linac ESS-Bilbao ES 296,1 63 Accelerator Advance Welding Facility ESS-Bilbao ES 185,11 64 Instrument SD067IT  Vibrational Spectroscopy Instrument Elettra-Sincrotrone Trieste IT 399,5 65 Instrument SD067IT  Time Focussing Crystal-Chopper Spectrometer (Tempus Fugit) Elettra-Sincrotrone Trieste IT 528,0 66 Accelerator HEBT, NC Magnets and Power Supplies DTU DK 1 201,9 67 Accelerator Normal conducting linac MEBT ESS-Bilbao ES 138,5 68 Accelerator Normal conducting linac INFN IT 1 023,1 69 DMSC SD029CH ESS Data Acquisition & Software Paul Scherrer Institute CH 48,0 70 Instrument SD016DC_CH TOF-TAS CAMEA Paul Scherrer Institute CH 481,0 71 Instrument SD017DC_CH_a Vertical Focusing Reflectometer Paul Scherrer Institute CH 462,0 72 Instrument SD018DC_CH Compact SANS Paul Scherrer Institute CH 287,0 73 Instrument SD019DC_CH Hybrid Diffractometer Paul Scherrer Institute CH 305,0 74 Instrument SD029CH Multi Purpose High Resolution Imaging Paul Scherrer Institute CH 238,5 75 Instrument SD020DC_CH Neutron Optics Paul Scherrer Institute CH 407,5 76 Target Hot Cell, Handling of Used Resources Centrum vÃ ½zkumu Ã eÃ ¾ s.r.o. CZ 189,0 77 Target Study of target radionuclide chemistry and target radio toxicity DTU DK 123,8 78 Target Optimisation of beam extraction DTU DK 206,4 79 Target Hot Cell, Handling of Used Resources ESS-Bilbao ES 75,7 80 Target Assessment of radioactive inventory after final shut-down ESS-Bilbao ES 47,3 81 Target Target Performance Modelling and Optimisation ESS-Bilbao ES 293,3 82 Target Optimisation of beam extraction Paul Scherrer Institute CH 547,5 83 Target Material Properties Paul Scherrer Institute CH 249,5 44 669,8 ANNEX 5 LIST OF CASH CONTRIBUTIONS ALREADY RECEIVED FOR THE PRE-CONSTRUCTION AND THE CONSTRUCTION PHASES (UP TO AND INCLUDING JUNE 2015) The Czech Republic 2,7 M EUR The Kingdom of Denmark 67,6 M EUR The Kingdom of Sweden (1) 192,8 M EUR (1) The amount calculated from 1 January 2013. ANNEX 6 CONTRIBUTION TABLE The following countries have committed to making the following contributions, cash or in-kind, towards the construction costs (including pre-construction costs) of the ESS (all amounts refer to January 2013 prices): ANNEX 7 MEMBERS, OBSERVERS AND REPRESENTING ENTITIES MEMBERS Country or Intergovernmental organisation Representing entity (i.e. ministry, research council) Czech Republic Ministry of Education, Youth and Sports (MEYS) The Kingdom of Denmark The Federal Republic of Germany The Republic of Estonia The French Republic Centre National de la Recherche Scientifique (CNRS) and Commissariat Ã l'Energie Atomique et aux Energies Alternatives (CEA) The Italian Republic Istituto Nazionale di Fisica Nucleare (INFN) Hungary The Kingdom of Norway Research Council of Norway The Republic of Poland Ministry of Science and Higher Education The Kingdom of Sweden The Swiss Confederation OBSERVERS Country or Intergovernmental organisation Representing entity (i.e. ministry, research council) The Kingdom of Belgium Studiecentrum voor Kernenergie (SCK) The Kingdom of Spain The Kingdom of the Netherlands The United Kingdom of Great Britain and Northern Ireland